                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


TONYA TAYLOR,                                 )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )   CIVIL ACTION
                                              )   FILE NO6:19-cv-00067-RSB-CLR
WAL-MART STORES EAST, LP and                  )
WALMART INC.,                                 )
                                              )
      Defendants.                             )

                        ORDER TO DISMISS IMPROPER PARTY
                   AND TO RECAST THE CAPTION OF THE COMPLAINT

       Plaintiff and Defendants, having jointly moved the Court for an order under Fed. R. Civ.

P. 21 to dismiss WALMART INC. as an improper party to this action, and to recast the caption

of the Complaint; and the Court, having considered said motion, hereby GRANTS the parties’

motion as submitted.

       IT IS ORDERED that WALMART INC. is dismissed without prejudice, and the caption

of this Complaint will hereinafter be styled as: TONYA TAYLOR, Plaintiff v. WAL-MART

STORES EAST, LP, Defendant. It is further ordered WAL-MART STORES EAST, LP shall be

substituted each and every place WALMART INC. is named in any pleadings as if WALMART

INC. had never been named.

       IT IS SO ORDERED this 4th day of October                  , 2019.



                                           ___________________________________
                                           ___
                                             ____________
                                                       _ ____ _ _________________
                                                                               ______
                                            Magistrate
                                            Maggistratte Ju
                                                         JJudge
                                                            dge
                                           The United StateStates
                                                               es District C  Court
                                                                                ourt
                                           For the Southern District of Georgia
